Citation Nr: 0711013	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  05-18 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for adenocarcinoma of 
the rectum, with liver metastases and urinary frequency, 
status post abdominoperineal resection, and appendectomy 
(rectum cancer with residuals), including as secondary to 
service-connected hemorrhoids.

2.  Entitlement to service connection for a prostate 
condition, including as secondary to service-connected 
hemorrhoids.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The veteran served on active duty from April 1971 to August 
1991.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision from 
the Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO). 


FINDINGS OF FACT

1.  The veteran's rectum cancer with residuals is not shown 
to be causally related to an injury or disease in service, or 
causally related to or aggravated by his already service-
connected hemorrhoids. 

2.  There is no competent evidence that the veteran had a 
prostate condition in service or that he currently has a 
prostate condition.


CONCLUSIONS OF LAW

1.  Rectum cancer with residuals was not incurred or 
aggravated during service, and is not proximately due to or 
the result of his service-connected hemorrhoids.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 
(2006).

2.  A prostate condition was not incurred or aggravated 
during service, and is not proximately due to or the result 
of his service-connected hemorrhoids.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Duties to Notify and Assist

VA is required to notify the veteran of any evidence that is 
necessary to substantiate his claim, as well as the evidence 
VA will attempt to obtain and which evidence he is 
responsible for providing.  The veteran should also be 
informed to submit all relevant evidence he has in his 
possession.  Quartuccio v. Principi, 16 Vet. App. 183; 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Such notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  This was 
accomplished in this case. 

The Board concludes that the RO letter sent in April 2004 
adequately informed the veteran of the information and 
evidence needed to substantiate his claim for service 
connection; complied with VA's notification requirements; and 
set forth the laws and regulations applicable to his claim.  
In sum, the veteran was notified and aware of the evidence 
needed to substantiate his claim, and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  He was essentially told to submit evidence he had 
in his possession.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  The record reflects that the RO 
obtained, or the veteran submitted, the veteran's service 
medical records, and post-service medical records identified 
by the veteran.  In a statement dated in July 2005, the 
veteran indicated that he did not have additional evidence to 
submit. 

The veteran was afforded a genitourinary examination in which 
an opinion regarding the etiology of his adenocarcinoma of 
the rectum, with liver metastases and urinary frequency, 
status post abdominoperineal resection, and appendectomy was 
rendered.  In addition, that examination noted that the 
veteran never had prostate cancer.  As there is no medical 
evidence of record indicating that the veteran has or ever 
had any other prostate condition, further examination or 
opinion is not necessary prior to a resolution of the claim 
for service connection for a prostate condition.  See Duenas 
v. Principi, 18 Vet. App. 112 (2004) (per curiam); 38 
U.S.C.A. § 5103A (a medical examination should be afforded 
unless no reasonable possibility exists that an examination 
would aid in substantiating the veteran's claim).  

Therefore, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision on these 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).

B.  Analysis

The veteran's service medical records reveal that he noted on 
a questionnaire on periodic examination in March 1980 that he 
had a tumor, growth, or cyst.  The examiner noted that a cyst 
on the veteran's right ear lobe was removed in the Summer of 
1979.  In August 1980, a protruding mass in the anus was 
found.  The diagnosis was hemorrhoids.  The veteran was 
prescribed a topical ointment and hot water baths.  The 
veteran's service medical records, including a retirement 
examination in April 1991, are negative for any findings, 
complaints or treatment of rectum cancer or any associated 
residuals, or a prostate condition.  The rectum and prostate 
were normal to digital examination, and a stool sample was 
negative for occult blood.  

The veteran has been in receipt of service connection for 
hemorrhoids since separation from service.

On VA general medical examination in November 1992, it was 
noted that the rectum was scarred and the passages were 
small.  Prostate examination was incomplete due to the rectal 
scarring.  The diagnosis was hemorrhoids with scarring of the 
rectum.  

Private medical records note that the veteran presented in 
May 2003 and complained of hemorrhoids which had become a 
problem again after a few months.  He noted an episode of 
bloody stools that Saturday.  He underwent a colonoscopy and 
gastroscopy that month.  Biopsy reports noted adenocarcinoma 
of the rectum and metastatic adenocarcinoma of the liver.  He 
received chemotherapy and radiation therapy.  A private 
consultation note dated in June 2003 indicated that the 
veteran's father and uncle have a history of prostate cancer.  
The veteran complained of occasional hesitancy with 
urination.  The physician informed the veteran that radiation 
therapy will likely cause him to experience urinary 
frequency, urgency and dysuria.  In August 2003, he underwent 
abdominoperineal resection of the anorectal carcinoma with 
liver metastases, removal of the appendix, and colostomy.  

A VA genitourinary examination was conducted in June 2004.  
The examiner stated that the veteran's claims file was 
reviewed prior to the examination.  The veteran reported the 
onset of increased urinary frequency after rectal surgery in 
August 2003.  He voids five to six times a day, and at least 
two times a night.  The veteran denied any dysuria with 
voiding.  The diagnoses were carcinoma of the rectum with 
metastasis to the liver, hemorrhoids which resolved with 
rectal surgery in August 2003, status post biopsy of the 
appendix with no residual complications, mild urinary 
frequency, and no evidence of prostate cancer found in 
veteran's claims file.  The examiner stated that hemorrhoids 
do not cause or increase the risk of developing rectal or 
prostate cancer, increased urinary frequency, or a condition 
of the appendix.  The examiner opined that it was less likely 
than not that the veteran's service-connected hemorrhoids are 
related to his rectal cancer with liver metastasis.

In a letter dated in February 2005, the veteran's private 
physician stated that, although hemorrhoids do not cause 
rectal cancer, they can occur in association with rectal 
cancer.  

The veteran claims that he is entitled to service connection 
for rectum cancer with residuals and prostate cancer because 
he believes he has had these conditions since the onset of 
his hemorrhoids in service.  He essentially asserts that, if 
more comprehensive examinations that included more invasive 
procedures, such as a colonoscopy, were performed in service, 
or during his November 1992 VA examination, the cancerous 
conditions would have been detected much earlier.  He also 
essentially maintains that the military examiner who 
conducted his retirement examination informed him of severe 
positive findings regarding the conditions at issue, but the 
examiner failed to document these findings on the examination 
report.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for 
a chronic disease, including malignant tumors, if manifested 
to a compensable degree within one year following service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).  When a disease is shown to be chronic in service 
or within the presumptive period, subsequent manifestations 
of the same chronic disease at any later date, however 
remote, are service-connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  When such 
chronicity in service or within the presumptive period is not 
adequately supported, or may be legitimately questioned, a 
showing of continuity of symptomatology after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, indicates the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability, a claimant 
must submit: (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).

Service connection is warranted for a disability that is 
proximately due to or the result of a service-connected 
condition.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either caused or aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  This includes situations where a service-
connected condition has chronically aggravated a condition 
that is not service connected.  But in these instances, 
compensation is only payable for the degree of additional 
disability attributable to the aggravation.  See Allen v. 
Brown, 7 Vet. App. 439 (1995).

The Board notes that 38 C.F.R. § 3.310, the regulation which 
governs claims for secondary service connection was recently 
amended.  The intended effect of this amendment is to conform 
VA regulations to the Allen decision.  71 Fed. Reg. 52, 744 
(Sept 7, 2006) (to be codified at 38 C.F.R. § 3.310(b)).  
Since VA has been complying with Allen since 1995, the 
regulatory amendment effects no new liberalization or 
restriction in this appeal.

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when the evidence 
preponderates against the claim.  Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

After carefully reviewing and weighing the pertinent evidence 
of record, the Board finds that entitlement to service 
connection for rectum cancer with residuals or a prostate 
condition is not warranted.  The veteran's contentions that 
these conditions were present during service, but that 
inadequate examination failed to detect them, are 
acknowledged.  Nonetheless, the objective evidence of record 
does not support his assertions.  

The Board notes the contentions of his private physician that 
hemorrhoids can occur in association with rectal cancer.  
Such a statement is too speculative in nature to establish 
that the veteran had rectum cancer with residuals or prostate 
cancer in service.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  In addition, the private physician did not review 
the veteran's service medical records and November 1992 VA 
examination or provide any rationale for his opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Therefore, the 
opinion is of negligible probative weight to support the 
assertion that the veteran had rectum cancer with residuals 
or prostate cancer in service.  

The earliest evidence of treatment for rectum cancer with 
residuals is dated in 1993.  This is more than 11 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim on a 
direct basis.  See generally Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (holding that aggravation in service may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  

Regarding entitlement to secondary service connection for 
rectum cancer with residuals, both the VA examiner and the 
veteran's private physician noted that hemorrhoids do not 
cause rectum cancer.  Those opinions are of great probative 
value.  Therefore, the Board finds that the veteran's rectum 
cancer with residuals is not proximately due to, the result 
of, or aggravated by his service-connected hemorrhoids.  

Concerning entitlement to service connection for a prostate 
condition, the evidence of record is devoid of any diagnosis 
of a prostate condition.  Therefore, service connection is 
denied on both a direct and secondary basis.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.310(a); Pond, Allen, supra.

Regarding the veteran's contentions that military personnel 
discovered positive finds regarding the conditions at issue 
on retirement examination in April 1991, but failed to 
document them on the examination report, there is a 
presumption of regularity that public officers perform their 
duties "correctly, fairly, in good faith, and in accordance 
with law and governing regulations."  Alaska Airlines, Inc. 
v. Johnson, 8 F.3d 791, 795 (Fed.Cir.1993) (quoting Parsons 
v. United States, 229 Ct.Cl. 335, 670 F.2d 164, 166 (1982)), 
see also Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 
2000) ("Government officials are presumed to carry out their 
duties in good faith and proof to the contrary must be almost 
irrefutable to overcome that presumption").  The record is 
void of any objective evidence to substantiate the veteran's 
assertions in this regard.

For these reasons, the preponderance of the evidence is 
against the claims, and the benefit-of-the-doubt doctrine is 
inapplicable.  38 C.F.R. § 3.102; see also Schoolman v. West, 
12 Vet. App. 307, 311 (1999), Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).  The appeal is denied.


ORDER

Service connection for rectum cancer with residuals, to 
include on a secondary basis, is denied.

Service connection for a prostate condition, to include on a 
secondary basis, is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


